Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
In regards to claim 1, none of the reference of record alone or in combination discloses a real/fake fingerprint recognition device, comprising: 
a light source configured to provide a first color light and a second color light to a fingerprint; 
a detector configured to receive a first reflect light corresponding to the first color light, and receive a second reflect light corresponding to the second color light; and 
a processor configured to establish a first image and a second image according to the first reflect light and the second reflect light respectively, and determine whether the fingerprint is a real fingerprint according to the first image and the second image; 
wherein the processor determines that the fingerprint is the real fingerprint when the first image is different from the second image, and the processor determines that the fingerprint is a fake fingerprint when the first image is the same to the second image; wherein the first image comprises a plurality of color spot areas, 
wherein the processor is further configured to establish a first grav-scale image and a second grav-scale image according to the first reflect light and the second reflect light respectively, perform a contrast enhancement process on the first grav-scale image and the second grav-scale image to generate a first contrast enhanced image and a second contrast enhanced image respectively, and perform a feature extraction process on the first contrast enhanced image and the second contrast enhanced image to establish the first image and the second image respectively, 
wherein the processor performs the feature extraction process on the first contrast enhanced image and the second contrast enhanced image further comprising to select a target region according to a pixel from the first contrast enhanced image and the second contrast enhanced image respectively, to average a predefined percentage pixels having higher gray-scale values in the target region to generate a highest average gray-scale value, to average the predefined percentage pixels having lower gray-scale values in the target region to generate a lowest average gray-scale value, and to subtract the lowest average gray-scale value from the highest average gray-scale value to generate a dynamic range value of the pixel, 
wherein the dynamic range value is used to establish the first image and the second image respectively.
Claims 9 and 17 each recites similar limitations as in claim 1.  Claims 5-8, 13-16 and 20 depend from either claim 1, 9 or 17.  Accordingly, claims 1, 5-9, 13-17 and 20 are allowed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIXI CHOW SIMPSON whose telephone number is (571)272-7571. The examiner can normally be reached Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 517-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIXI C SIMPSON/            Primary Examiner, Art Unit 2625